Case 6:21-cv-00312-JA-LRH Document 33 Filed 08/11/21 Page 1 of 1 PageID 164




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

  SANDRA KUBA,

                          Plaintiff,

  v.                                                               Case No: 6:21-cv-312-JA-LRH

  DISNEY FINANCIAL SERVICES, LLC,

                          Defendant.


                                                ORDER
            This cause came on for consideration without oral argument on the following motion filed

  herein:

            MOTION:       UNOPPOSED MOTION FOR JACLYN S. CLARK, ESQ. TO
                          WITHDRAW AS COUNSEL FOR DEFENDANT (Doc. 32)

            FILED:        August 9, 2021



            THEREON it is ORDERED that the motion is GRANTED.

            Jaclyn S. Clark, Esq. withdraws as counsel for Defendant. (Doc. 32). Defendant remains

  represented by other counsel of record.

            DONE and ORDERED in Orlando, Florida on August 11, 2021.




  Copies furnished to:

  Counsel of Record
